United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS             January 5, 2004
                           FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-51072
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                      GREGORY WALTER HOGLE,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                          (W-02-CR-61-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for defendant Gregory Walter

Hogle has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Hogle has

filed a pro se response brief, but he fails to identify any

nonfrivolous appellant issues.     Our independent review of the

briefs and the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED; counsel is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
excused from further responsibilities; and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.

                        ANDERS MOTION GRANTED; APPEAL DISMISSED